

117 S2858 IS: Creative Economy Revitalization Act
U.S. Senate
2021-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2858IN THE SENATE OF THE UNITED STATESSeptember 27, 2021Mr. Luján (for himself, Mr. Heinrich, Mr. Padilla, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo direct the Secretary of Labor, in consultation with the Chairperson of the National Endowment for the Arts, to award grants for arts and creative workforce programs.1.Short titleThis Act may be cited as the Creative Economy Revitalization Act.2.National grants for arts and creative workforce programsSubtitle D of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3221 et seq.) is amended—(1)by redesignating section 172 (29 U.S.C. 3227) as section 173; and(2)by inserting after section 171 (29 U.S.C. 3226) the following:172.National grants for arts and creative workforce programs(a)Program authorizedFrom the amounts appropriated under subsection (f), Secretary, in consultation with the Chairperson of the National Endowment for the Arts, shall award grants, on a competitive basis, to eligible entities to carry out the arts and creative workforce programs described in subsection (c)(1).(b)ApplicationTo be eligible to receive a grant under this section, an eligible entity shall submit to the Secretary and the Chairperson an application at such time, in such manner, and containing such information as the Secretary and the Chairperson may require, which shall include—(1)a description of the arts and creative workforce program the eligible entity plans to carry out with the grant, including—(A)cost estimates;(B)timelines;(C)a description of the final product and how such product will be made accessible to the public; (D)the proposed number of employees the program will employ, including a description of the creative workers the program will employ;(E)the number of such proposed employees who have barriers to employment and a description of such barriers; and(F)whether the eligible entity will be working in coordination with a State board or a local board to employ individuals under the program, and a description of such coordination; and(2)a good-faith certification that—(A)during the grant period and during the 2-year period beginning after the such grant period—(i)the eligible entity will not outsource or offshore jobs for the arts and creative workforce program carried out with the grant; and(ii)the eligible entity will not abrogate existing collective bargaining agreements of employees of such program; and(B)the eligible entity will remain neutral in any union organizing effort by the employees of such program during the grant period; and(C)in carrying out such program, the eligible entity will comply with the wage and safety standards described in subsections (n) and (m) of section 5 of the National Foundation on the Arts and the Humanities Act of 1965 (20 U.S.C. 954).(c)Uses of funds(1)Arts and creative workforce programsAn eligible entity that receives a grant under this section shall use such grant to carry out an arts and creative workforce program that—(A)shall—(i)provide art or arts programming that is publicly available and accessible to other individuals by the eligible entity; and(ii)employ individuals in the labor market area served by the eligible entity, which may include the use of such grant to cover the cost of wages for such individuals; and(B)may include—(i)outdoor events for the community (such as concerts, street fairs, art fairs, community arts events, performances, live music, or other arts-based activities);(ii)interviews and written stories that capture and document the history of the United States—(I)through photographs, narratives, storytelling, murals, films, plays, and other media; and(II)that illuminate narratives of first responders during the COVID–19 pandemic, or marginalized narratives and histories of all individuals, regardless of income, age, race, religion, legal status, sexual orientation, or gender identity;(iii)temporary or permanent visual, literary, or performative public artworks celebrating community identity, such as—(I)two- and three-dimensional visual artworks such as murals, painted benches, sculptures, and statues;(II)interactive or sound-based artworks; and(III)performative artworks like concerts, readings, festivals, or displays of dance or theater;(iv)poetry, writing, photography, theater, visual or media arts, or dance exhibitions; and(v)programs and works that support the arts in both schools and community cultural spaces (including arts-integrated teaching, place-based arts and cultural practice, intergenerational education, oral histories, and the preservation of folk traditions that elevate a community’s history and culture, including on Tribal land).(2)Limitation on administrative costsNot more than 5 percent of the funds appropriated under subsection (f) for a fiscal year may be used for administrative costs by the Secretary.(d)ReportNot later than 1 year after the first grant is awarded under this section, and each year thereafter, the Secretary shall report to Congress on the outcomes of the programs funded under this section for the preceding year, including—(1)the number of grants awarded for such year to eligible entities, disaggregated by the type of eligible entity listed in subsection (g)(2); and(2)a description of each program assisted with such a grant, including—(A)the geographic location of the program;(B)the length of employment of an individual who is employed by the program; (C)the percentage of such individuals who are in unsubsidized employment during the second quarter after exit from the program;(D)the percentage of such individuals who are in unsubsidized employment during the fourth quarter after exit from the program; and(E)the median earnings of such individuals who are in unsubsidized employment during the second quarter after exit from the program.(e)Copyright ownershipIn accordance with section 200.315 of title 2, Code of Federal Regulations (or any successor regulation), and notwithstanding section 2900.13 of such title (or any successor regulation), an author of a work that is created under any program funded under this section and for which copyright protection is available under title 17, United States Code, shall retain ownership of the copyright to that work for the purposes of that title. The Federal Government may— (1)obtain, reproduce, publish, or otherwise use the work produced under this section; and(2)authorize another to receive, reproduce, publish, or otherwise use the work for a Federal purpose.(f)Authorization of appropriationsThere are authorized to be appropriated $300,000,000 to carry out this section for fiscal years 2022 through 2024. (g)DefinitionsIn this section:(1)Creative workerThe term creative worker—(A)means any individual who earns (or previously earned) income through creative, cultural, or artistic-based pursuits to produce ideas, content, goods, and services, without regard to whether such income is earned through employment as an independent contractor or as an employee for an employer; and(B)may include an art director, artist, animator, sculptor, writer, author, poet, photographer, musician, singer, producer, director, actor, announcer, storyteller, comedian, dancer, architect, designer, programmer, choreographer, or a technician, backstage or behind-the-scenes staff, curator, or other support staff who make creative work possible.(2)Eligible entityThe term eligible entity means—(A)a State;(B)a local area (or local board);(C)an entity described in section 166(c);(D)a public or private nonprofit agency or organization (including a consortium of such agencies or organizations) that employs, or supports the employment of, creative workers; or(E)a State workforce agency..3.Authorization of funds for the NEAThere are authorized to be appropriated to the Chairperson of the National Endowment for the Arts such sums as may be necessary for such Chairperson to provide the consultation required under section 172 of the Workforce Innovation and Opportunity Act, as amended by section 2.4.Table of contentsThe table of contents of the Workforce Innovation and Opportunity Act is amended by striking the item relating to section 172 and inserting the following: 172. National grants for arts and creative workforce programs.173. Authorization of appropriations..